Citation Nr: 1413481	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acquired genetic damage as the result of the exposure to ionizing radiation.  

2. Whether there was clear and unmistakable error in the rating decision in May 2009, denying the claim of service connection for acquired genetic damage.  

3. Entitlement to service connection for non-malignant thyroid nodular disease as the result of the exposure to ionizing radiation.  

4. Entitlement to an initial compensable rating for the service-connected ventral incisional hernia.  

5. Entitlement to a rating higher than 30 percent for the service-connected esophageal cancer secondary to radiation exposure with residuals of gastroesophageal reflux disease.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Veteran served on active duty from July 1952 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and August 2009 of the RO.  

In February 2014, the Veteran was scheduled for a hearing with the Board, but failed to report.  

The Board notes that in the Statement of the Case dated in September 2009, the RO included the issue of an effective date earlier than September 25, 2001 for the grant of service connection for esophageal cancer.  

However, in the July 2010 Form 9 appeal, the Veteran clarified that he did not intend to appeal the issue of an earlier effective date for the grant of service connection for esophageal cancer but rather wanted an earlier effective date for an increased rating.  

The issue of an earlier effective date for an increased rating for esophageal cancer is moot as an increased rating has not been granted during the current appeal period.  The issue of an earlier effective date for the grant of service connection for esophageal cancer is deemed withdrawn.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.   

The issue of an increased rating for the service-connected anxiety disorder was raised by the Veteran during his April 2010 Decision Review Officer Hearing (DRO), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the attention of the AOJ.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

With the exception of the issue of whether there was clear and unmistakable error in the rating decision in May 2009 denying the claim of service connection for acquired genetic damage, the remaining issues on the title page are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The rating decision of the RO in May 2009 denying service connection for acquired genetic damage is the subject of the current appeal.  

2.  A legal justification for review of the May 2009 rating decision on the basis of clear and unmistakable error is not presented.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of whether there was clear and unmistakable error in the rating decision in May 2009, denying the claim of service connection for acquired genetic damage is dismissed without prejudice as no justiciable case or controversy is presented for consideration by the Board at this time.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

On the question of whether there was clear and unmistakable error in the rating decision in May 2009, denying the claim of service connection for acquired genetic damage, the May 2009 rating decision is currently on appeal before the Board, the law and not the facts are dispositive, and the provisions of VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


Analysis 

The RO determined that there was no clear and unmistakable error in the May 2009 rating decision denying service connection for acquired genetic damage based on the law and evidence of record.  See June 2010 Statement of the Case.  

Despite the RO's findings, to revise a decision on the basis of clear and unmistakable error, there must be a final decision addressing the claim.  See 38 C.F.R. § 3.105(a) (a prior final denial must be reversed or amended when evidence establishes clear and unmistakable error).  In this case, however, the current appeal stems from the rating decision issued in May 2009.  

Thus, as this rating decision is not final, there is no basis for appellate review of that decision of the RO on a clear and unmistakable error standard at this time.   

Accordingly, the Board does not have jurisdiction to adjudicate the merits of the issue of whether there was clear and unmistakable error in the rating decision in May 2009 denying the claim of service connection for acquired genetic damage.  Thus, the issue is dismissed without prejudice.  


ORDER

The appeal as to the issue of whether there was clear and unmistakable error in the rating decision in May 2009, denying the claim of service connection for acquired genetic damage is dismissed without prejudice.


REMAND

During the April 2010 hearing, the Veteran testified that he had had a recent ultrasound study done by VA.  He also stated that he was being treated by VA for his esophageal cancer.  See DRO hearing transcript pages 10, 11, 15, 18.  These records are not included in the claims folder or electronic file and must be associated with the record.  

The Veteran asserts in this appeal that he has acquired genetic damage that was caused by his exposure to ionizing radiation exposure during his period of active service.  

Significantly, opinions have been presented by private medical doctors in April 2007 and October 2009 indicating that the Veteran's exposure to ionizing radiation resulted in acquired genetic damage.  

Under the duty to assist, the Veteran should be afforded a VA examination for the examiner to determine whether he has a disability that is manifested by acquired genetic damage that is related to his ionizing radiation exposure during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran was last afforded a VA examination in July 2009 for his service-connected ventral incisional hernia and esophageal cancer with residuals of gastric esophageal reflux disease.  

During his April 2010 hearing., the Veteran testified that his physical condition was deteriorating.  See April 2010 DRO hearing transcript page 7.  Thus, the Veteran should be afforded a contemporaneous examination to determine the current severity of his service-connected disorders.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO take appropriate steps to contact the Veteran in order, with his assistance, to identify any outstanding records of pertinent medical evidence referable to treatment rendered by VA or non-VA health care providers for the claimed acquired genetic disorder and thyroid condition as well as the service-connected ventral hernia and esophageal cancer.  

With the Veteran's assistance copies of any identified records should be obtained and added to the record, to include any report referable to the 2010 VA ultrasound of the thyroid.  

The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO then should have the Veteran scheduled for a VA examination to determine to determine the nature and likely etiology of the claimed acquired genetic damage.  The examiner should review all the evidence of record.  All necessary special studies or tests should be accomplished.   The examiner should review all the evidence of record.  Following examination of the Veteran, the examiner should specifically offer an opinion as to the following: 

Does the Veteran have a current disability manifested by acquired genetic damage, to include any impairment of the immune system?

If so, the examiner should provide the specific diagnosis and opine whether it is at least as likely as not (50 percent probability or more) that any such disability is due to the Veteran's confirmed exposure to ionizing radiation in service during his participation in US atmospheric nuclear test series that were conducted in Operation CASTLE in 1954?  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  

3. The RO also should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected ventral incisional hernia and esophageal cancer with residuals of gastric esophageal reflux disease.   

The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  

The examiner must address the current nature and severity of all symptoms associated with the service-connected ventral incisional hernia and esophageal cancer with residuals of gastric esophageal reflux disease to include the following:  

Whether any identified ventral hernia is small or large, is not well supported by a belt under ordinary conditions or is healed with weakening of the abdominal wall requiring a support belt?

Whether the Veteran's esophageal cancer with residuals of gastric esophageal reflux disease are manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of considerable impairment of health?

The measurements in square centimeters of each of the Veteran's scars, including on his trunk and upper abdomen, that are associated with his service-connected ventral incisional hernia and esophageal cancer with residuals of gastroesophageal reflux disease should be recorded.  It should be noted whether any scar is deep, causes limited motion, is superficial or painful, or causes limitation of function?  

Whether the Veteran's scar on the left side of the neck is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or by one the 8 characteristics of disfigurement under Diagnostic Code 7800 consisting of the following: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); (6) abnormal texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); or (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.)? 

Whether the Veteran's scar on the left side of his neck is superficial or painful, or causes limitation of function?  

The nature and severity of another symptoms associated with the service-connected ventral incisional hernia and esophageal cancer with residuals of gastric esophageal reflux disease, to include residuals associated with the resection of the Veteran's esophagus?

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
\


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals
Department of Veterans Affairs


